      Case
      Case 6:18-cv-00025-ADA-JCM
           6:18-cv-00025-ADA-JCM Document
                                 Document 99-1
                                          104 Filed
                                               Filed 06/18/19
                                                     06/17/19 Page
                                                              Page 11 of
                                                                      of 37
                                                                         37



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

DEBRA REKIEL,                                 §
                                              §
                            PLAINTIFF,        §
                                              §
VS.                                           §          CA NO. 6:18-CV-0025-ADA-JCM
                                              §
WARDLAW CONSULTING SERVICES, INC.,            §          ORAL HEARING REQUESTED
WARDLAW CLAIMS SERVICE, LLC,                  §          LOCAL RULE 7(H)
WCCA, INC., WARDLAW CLAIMS TRAINING           §
CENTER, LLC, CUSTOM DATA SYSTEMS,             §
INC., WCS SERVICES, LLC,                      §
                                              §
                            DEFENDANTS.       §



                        WARDLAW CONSULTING SERVICES, INC.’S
                       MOTION FOR PARTIAL SUMMARY JUDGMENT



______________________________________________________________________________

                                          Respectfully Submitted,

                                          JOHN L. ROSS 1
                                          Texas State Bar No. 17303020
                                          THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                          700 North Pearl Street, Suite 2500
                                          Dallas, Texas 75201
                                          Telephone: (214) 871-8206
                                          Fax:           (214) 871-8209
                                          Email: jross@thompsoncoe.com

                                          ATTORNEYS FOR DEFENDANT



      1
      Board Certified in Labor & Employment Law and Civil Trial Law by the Texas Board of Le-
gal Specialization.
     Case
     Case 6:18-cv-00025-ADA-JCM
          6:18-cv-00025-ADA-JCM Document
                                Document 99-1
                                         104 Filed
                                              Filed 06/18/19
                                                    06/17/19 Page
                                                             Page 22 of
                                                                     of 37
                                                                        37



                                       TABLE OF CONTENTS

                                                                                PAGE

INDEX OF AUTHORITIES                                                            iii

INTRODUCTION                                                                    1

OPERATIVE FACTS                                                                 2

SUMMARY JUDGMENT STANDARDS                                                      6

ARGUMENT                                                                        7

                                          I.

    AS A MATTER OF LAW, WARDLAW IS ENTITLED TO SUMMARY JUDGMENT
    THAT PLAINTIFF BREACHED HER EMPLOYMENT AGREEMENT.                           7

                                          II.

    AS A MATTER OF LAW, WARDLAW IS ENTITLED TO SUMMARY JUDGMENT
    THAT PLAINTIFF BREACHED FIDUCIARY DUTIES OWED TO WARDLAW.                   10

                                         III.

    AS A MATTER OF LAW, PLAINTIFF’S STATUTE OF LIMITATIONS DEFENSE IS
    WITHOUT MERIT REGARDING ANY OF WARDLAW’S COUNTERCLAIMS.                     11

                                         IV.

    PLAINTIFF’S BREACHES OF CONTRACT AND FIDUCIARY DUTY ENTITLE
    WARDLAW TO TREAT THE EMPLOYMENT AGREEMENT AS REPUDIATED;
    THEREBY (1) RELEASING IT FROM FURTHER OBLIGATIONS UNDER THE
    AGREEMENT; AND (2) ENTITLING IT TO RECOUP ALL INCOME PAID TO
    PLAINTIFF AFTER AUGUST 15, 2016.                                            11

                                          V.

    WARDLAW IS ENTITLED TO SUMMARY JUDGMENT ON PLAINTIFF’S
    FRAUD IN THE INDUCEMENT, FRAUD AND PROMISSORY ESTOPPEL CLAIMS.              14

   A. FRAUDULENT INDUCEMENT: PLAINTIFF HAS PRODUCED NO EVIDENCE ON THE THIRD,
     FIFTH, OR SIXTH ELEMENTS OF HER PRIMA FACIE CASE                           14

   B. WARDLAW IS ENTITLED TO SUMMARY JUDGMENT ON PLAINTIFF’S FRAUD AND
      PROMISSORY ESTOPPEL CLAIMS                                                16

                                                                                       i
    Case
    Case 6:18-cv-00025-ADA-JCM
         6:18-cv-00025-ADA-JCM Document
                               Document 99-1
                                        104 Filed
                                             Filed 06/18/19
                                                   06/17/19 Page
                                                            Page 33 of
                                                                    of 37
                                                                       37



                                                                                       PAGE

      1. A Promissory Estoppel Claim is Precluded By the Existence of a Valid,
         Express Contract                                                              17

      2. Fifth Element: Plaintiff Has Produced No Evidence of Reasonable/
         Detrimental Reliance                                                          17

      3. First and Third Elements: No Evidence of Knowingly False Statement            17

      4. The Claims Are Barred By The “Economic Loss Rule”                             18

                                          VI.

   WARDLAW IS ENTITLED TO PARTIAL SUMMARY JUDGMENT FOR ANY BREACH
   OF CONTRACT CLAIM BASED ON COMPENSATION PAID BEFORE JANUARY 1, 2013. 18

                                          VII.

   AS A MATTER OF LAW, AS OF JANUARY 1, 2013, ¶¶ 2.01 AND 2.02 NO LONGER
   GOVERNED PLAINTIFF’S COMPENSATION.                                                  18

                                          VIII.

   THE STATUTE OF LIMITATIONS BARS PLAINTIFF’S FRAUDULENT INDUCEMENT
   CLAIM AND ANY BREACH OF CONTRACT CLAIM BASED ON COMMISSIONS
   ALLEGEDLY DUE BEFORE JANUARY 27, 2014.                                              21

   A. AS A MATTER OF LAW, THE DISCOVERY RULE IS WHOLLY INAPPLICABLE                    22

   B. AS A MATTER OF LAW, PLAINTIFF’S FRAUDULENT CONCEALMENT ALLEGATIONS ARE WITHOUT
      MERIT                                                                            23

CONCLUSIONS AND REQUESTED RELIEF                                                       26




                                                                                              ii
    Case
    Case 6:18-cv-00025-ADA-JCM
         6:18-cv-00025-ADA-JCM Document
                               Document 99-1
                                        104 Filed
                                             Filed 06/18/19
                                                   06/17/19 Page
                                                            Page 44 of
                                                                    of 37
                                                                       37




                                       INDEX OF AUTHORITIES

                                                                         PAGE(S)

CASES:

Allamon v. Acuity Spec. Prod., Inc.,
    877 F. Supp. 2d 498 (E.D. Tex. 2012),
    aff’d, 534 Fed. App’x. 248 (5th Cir. 2013)                           16, 21, 24

Anderson v. Liberty Lobby, Inc.,
   477 U.S. 242 (1986)                                                   6

Bartush–Schnitzius Foods Co. v. Cimco Refrig., Inc.,
    518 S.W.3d 432 (Tex. 2017)                                           12

Bd. of Regents of Univ. of Tex. v. S & G Const. Co.,
     529 S.W.2d 90 (Tex. Civ. App.—Austin 1975, writ ref’d n.r.e.)       11-12

Beavers v. Metro. Life Ins. Co.,
    566 F.3d 436 (5th Cir. 2009)                                         23

BioSilk Spa, L.P. v. HG Shopping Centers, L.P.,
    2008 WL 1991738 (Tex. App.—Houston [14th Dist.]
    May 8, 2008, pet. denied)                                            16, 17

BP Am. Prod. Co. v. Marshall,
    342 S.W.3d 59 (Tex. 2011)                                            26

Burrow v. Arce,
    997 S.W.2d 229 (Tex. 1999)                                           12, 13, 14

Cahak v. Rehab Care Group, Inc.,
   2008 WL 3112083 (Tex. App.—Waco Aug. 6, 2008, n.p.h.)                 16

Cao v. BSI Fin. Serv., Inc.,
    2017 WL 5157625 (S.D. Tex. Oct. 19, 2017),
    rep. and recomm. adopted, 2017 WL 5133289 (S.D. Tex. Nov. 6, 2017)   23

Celotex Corp. v. Catrett,
    477 U.S. 317 (1986)                                                  6




                                                                                      iii
     Case
     Case 6:18-cv-00025-ADA-JCM
          6:18-cv-00025-ADA-JCM Document
                                Document 99-1
                                         104 Filed
                                              Filed 06/18/19
                                                    06/17/19 Page
                                                             Page 55 of
                                                                     of 37
                                                                        37



                                                                             PAGE(S)

Cent. Texas Ortho. Prod., Inc. v. Espinoza,
    2009 WL 4670446 (Tex. App.—San Antonio Dec. 9, 2009, pet. denied)        13

Centralian Controls Pty, Ltd. v. Maverick Int’l, Ltd.,
    2018 WL 1415650 (E.D. Tex. Feb. 23, 2018)                                24

Cody Texas, L.P. v. BPL Expl., Ltd.,
    513 S.W.3d 522 (Tex. App.—San Antonio 2016, pet. denied)                 22, 26

DAC Surg. Partners P.A. v. United Healthcare Serv., Inc.,
   2016 WL 7177881, (S.D. Tex. Dec. 8, 2016)                                 11

Doe v. Henderson ISD,
    2000 WL 1701752 (5th Cir. 2000)                                          23

Dortch v. Boxer Prop. Mgmt. Corp.,
    2018 WL 3431733 (Tex. App.—Houston [1st Dist.] July 17, 2018, no pet.)   21

ERI Consulting Engineers, Inc. v Swinnea,
     318 S.W.3d 867 (Tex. 2010)                                              13

First United Pentecostal Church v. Parker,
     514 S.W.3d 214 (Tex. 2017)                                              12

Flaherty & Crumrine Preferred Income Fund, Inc. v. TXU Corp.,
    565 F.3d 200 (5th Cir. 2009)                                             15

Garcia v. Lion Mexico Consol. L.P.,
    2018 WL 6427350 (W.D. Tex. Sept. 14, 2018)                               24

Gillmann v. Fisher,
     2018 WL 6430833 (W.D. Tex. July 23, 2018),
     rep. and recomm. adopted, 2018 WL 6430831 (W.D. Tex. Sept. 26, 2018)    11

Ginn v. NCI Bldg. Sys., Inc.,
    472 S.W.3d 802 (Tex. App.—Houston [1st Dist.] 2015, no pet.)             15

Hall v. Douglas,
     380 S.W.3d 860 (Tex. App.—Dallas 2012, n.p.h.)                          15

Halprin v. FDIC,
    2018 WL 4088795 (W.D. Tex. Aug. 27, 2018)                                8

                                                                                       iv
    Case
    Case 6:18-cv-00025-ADA-JCM
         6:18-cv-00025-ADA-JCM Document
                               Document 99-1
                                        104 Filed
                                             Filed 06/18/19
                                                   06/17/19 Page
                                                            Page 66 of
                                                                    of 37
                                                                       37



                                                                                PAGE(S)

Hanks v. GAB Bus. Servs., Inc.,
   644 S.W.2d 707 (Tex. 1982)                                                   8

Hanold v. Raytheon Co.,
   662 F.Supp.2d 793 (S.D. Tex. 2009)                                           16

Hathaway v. Gen. Mills, Inc.,
    711 S.W.2d 227 (Tex. 1986)                                                  21

HECI Exploration Co. v. Neel,
    982 S.W.2d 881 (Tex. 1998)                                                  23

Henry v. Masson,
    333 S.W.3d 825 (Tex. App.—Houston [1st Dist.] 2010, no pet.)                8, 9

Hernandez v. Frazier,
    2012 WL 12896913 (W.D. Tex. Jan. 26, 2012)                                  24

Humphrey v. Camelot Ret. Cmty.,
   893 S.W.2d 55 (Tex. App.—Corpus Christi 1994, no writ)                       12

Ikon Office Solutions, Inc. v. Eifert,
    125 S.W.3d 113 (Tex. App.—Houston [14th Dist.] 2003, pet. denied)           15

In re Halliburton Co.,
     80 S.W.3d 566 (Tex. 2002), cert. denied, 537 U.S. 1112 (2003)              21

In re Simons Broad., L.P.,
     2013 WL 9542015 (W.D. Tex. Nov. 19, 2013)                                  12

Jacquez v. Compass Bank,
    2016 WL 3017418 (W.D. Tex. May 24, 2016)                                    15

Janvey v. Dem. Sen. Camp. Comm.,
    793 F. Supp. 2d 825 (N.D. Tex. 2011), aff’d, 712 F.3d 185 (5th Cir. 2013)   23

Jim Walter Homes, Inc. v. Reed,
    711 S.W.2d 617 (Tex. 1986)                                                  18

Joe Hand Promotions, Inc. v. Alvarado,
    2017 WL 3027227 (W.D. Tex. Mar. 13, 2017)                                   7


                                                                                          v
    Case
    Case 6:18-cv-00025-ADA-JCM
         6:18-cv-00025-ADA-JCM Document
                               Document 99-1
                                        104 Filed
                                             Filed 06/18/19
                                                   06/17/19 Page
                                                            Page 77 of
                                                                    of 37
                                                                       37



                                                                 PAGE(S)

L. G. Balfour Co. v. Brown,
     110 S.W.2d 104 (Tex. Civ. App.—Fort Worth 1937, no writ)    21

Lamar Homes, Inc. v. Mid-Continent Cas. Co.,
   242 S.W.3d 1 (Tex. 2007)                                      18

Lightsource Analytics, LLC v. Great Stuff, Inc.,
    2014 WL 798069 (W.D. Tex. Feb. 27, 2014)                     15

Little v. Smith,
      943 S.W.2d 414 (Tex. 1997)                                 22

Long Trusts v. Griffin,
    222 S.W.3d 412 (Tex. 2007)                                   8, 9

Malik v. ConocoPhillips Co.,
    2014 WL 3420775, at 5 (E.D. Tex. June 23, 2014)              11

Mandel v. Thrasher,
   578 Fed. App’x. 376 (5th Cir. 2014)                           10

Martinez v. Bally's La., Inc.,
   244 F.3d 474 (5th Cir. 2001)                                  8

Matsushita Elec. Indus. Co. v. Zenith Radio,
   475 U.S. 574 (1986)                                           6

Miller Global Prop., LLC v. Marriott Int’l, Inc.,
     418 S.W.3d 342 (Tex. App.—Dallas 2013, pet. denied)         16

Moreno v. Sterling Drug,
   787 S.W.2d 348 (Tex. 1990)                                    21

Murphy v. Campbell,
   964 S.W.2d 265 (Tex. 1997)                                    21

Navigant Consult., Inc. v. Wilkinson,
    508 F.3d 277 (5th Cir. 2007)                                 10

Newby v. Enron Corp.,
   490 F.Supp.2d 784 (S.D. Tex. 2007)                            24


                                                                            vi
    Case
    Case 6:18-cv-00025-ADA-JCM
         6:18-cv-00025-ADA-JCM Document
                               Document 99-1
                                        104 Filed
                                             Filed 06/18/19
                                                   06/17/19 Page
                                                            Page 88 of
                                                                    of 37
                                                                       37



                                                                              PAGE(S)

Orbison v. Ma-Tex Rope Co., Inc.,
    553 S.W.3d 17 (Tex. App.—Texarkana 2018, pet. denied)                     10, 13

Ortega v. Murrah,
    2016 WL 6803359 (Tex. App.—Houston [1st Dist.]
    Nov. 17, 2016, pet. denied)                                               21

Pemex Exploracion y Produccion v. BASF Corp.,
   2013 WL 5514944 (S.D. Tex. Oct. 1, 2013)                                   22

Phillips Chem. Co. LP v. Kingwood Crossroads, L.P.,
     346 S.W.3d 37 (Tex. App.—Houston [14th Dist.] 2011, pet. denied)         15

Pointe W. Ctr., LLC v. It’s Alive, Inc.,
    476 S.W.3d 141 (Tex. App.—Houston [1st Dist.] 2015, pet. denied)          21

Quintel Tech., Ltd. v. Huawei Techs. USA, Inc.,
    2018 WL 446320 (E.D. Tex. Jan. 17, 2018)                                  17

Rimkus Consult. Group, Inc. v. Cammarata,
    688 F. Supp. 2d 598 (S.D. Tex. 2010)                                      10

Sawyer v. E.I. Du Pont De Nemours and Co.,
   430 S.W.3d 396 (2014)                                                      17

Schwager v. Telecheck Servs., Inc.,
    2002 WL 31995012 (Tex. App.—Houston [14th Dist.] Dec. 19, 2002, n.p.h.)   15

Sharyland Water Supply Corp. v. City of Alton,
    354 S.W.3d 407 (Tex. 2011)                                                18

Slusser v. Union Bankers Ins. Co.,
     72 S.W.3d 713 (Tex. App.—Eastland 2002, no pet.)                         23, 25, 26

Songcharoen v. Plastic & Hand Surgery Assoc., PLLC,
    561 Fed. App’x. 327 (5th Cir. 2014)                                       11

Spring v. Walthall, Sachse & Pipes, Inc.,
     2010 WL 2102988 (Tex. App.—San Antonio May 26, 2010, no pet.)            22

Stine v. Stewart,
     80 S.W.3d 586 (Tex. 2002)                                                21-22

                                                                                           vii
     Case
     Case 6:18-cv-00025-ADA-JCM
          6:18-cv-00025-ADA-JCM Document
                                Document 99-1
                                         104 Filed
                                              Filed 06/18/19
                                                    06/17/19 Page
                                                             Page 99 of
                                                                     of 37
                                                                        37



                                                                      PAGE(S)

Sw. Refrig. Wh. Serv. v. M.A. & Sons, Inc.,
    2018 WL 6583906 (W.D. Tex. Dec. 14, 2018)                         8

Taha v. William Marsh Rice Univ.,
    2011 WL 6057846 (S.D. Tex. Dec. 6, 2011)                          23

Truman Arnold Cos. v. Hammond & Consult. Enterprises, Inc.,
    2010 WL 2982912 (Tex. App.—Tyler July 30, 2010, no pet.)          22, 26

United Teacher’s Assoc. Ins. Co. v. MacKeen & Bailey, Inc.,
    847 F.Supp. 521 (W.D. Tex. 1994),
    aff’d in relevant part, 99 F.3d 645 (5th Cir. 1996)               12

Vera v. Bank of Am., N.A.,
    569 Fed. App’x. 349 (5th Cir. 2014)                               8

Via Net v. TGI Ins. Co.,
    211 S.W.3d 310 (Tex. 2006)                                        22, 23

Wagner & Brown, Ltd. v. Horwood,
   58 S.W.3d 732 (Tex. 2001)                                          22

Windsor v. Olson,
   2019 WL 2080021 (N.D. Tex. May 10, 2019)                           10

Wooters v. Unitech Int’l, Inc.,
   513 S.W.3d 754 (Tex. App.—Houston [1st Dist.] 2017, pet. denied)   10

WorldVentures Mktg., LLC v. Rogers,
   2018 WL 4169049 (E.D. Tex. Aug. 30, 2018)                          8, 9

Yesteryear Auto LLC v. Synergistic Int’l LLC,
    2018 WL 7377942 (W.D. Tex. Dec. 21, 2018)                         23-24

OTHER AUTHORITIES:

18 U.S.C. § 1030 (g)                                                  11

18 U.S.C. § 1836 (d)                                                  11

Fed. R. Civ. P. 56(c)                                                 6


                                                                                viii
    Case
    Case 6:18-cv-00025-ADA-JCM
         6:18-cv-00025-ADA-JCM Document
                               Document 99-1
                                        104 Filed
                                             Filed 06/18/19
                                                   06/17/19 Page
                                                            Page 10
                                                                 10 of
                                                                    of 37
                                                                       37



                                                                PAGE(S)

RESTATEMENT (SECOND) OF AGENCY § 469                            13

RESTATEMENT (THIRD) OF AGENCY § 8.01, cmt. d.2                  13

TEX. CIV. PRAC. & REM. CODE § 16.004(a)(5)                      11, 21

TEX. CIV. PRAC. & REM. CODE § 16.010)                           11

TEX. CIV. PRAC. & REM. CODE 16.051)                             11, 21

TEX. CIV. PRAC. & REM. CODE § 143.001 (b)                       11




                                                                            ix
      Case
      Case 6:18-cv-00025-ADA-JCM
           6:18-cv-00025-ADA-JCM Document
                                 Document 99-1
                                          104 Filed
                                               Filed 06/18/19
                                                     06/17/19 Page
                                                              Page 11
                                                                   11 of
                                                                      of 37
                                                                         37



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION

DEBRA REKIEL,                                    §
                                                 §
                              PLAINTIFF,         §
                                                 §
VS.                                              §         CA NO. 6:18-CV-0025
                                                 §
WARDLAW CONSULTING SERVICES, INC.,               §         ORAL HEARING REQUESTED
WARDLAW CLAIMS SERVICE, LLC,                     §         LOCAL RULE 7(H)
WCCA, INC., WARDLAW CLAIMS TRAINING              §
CENTER, LLC, CUSTOM DATA SYSTEMS,                §
INC., WCS SERVICES, LLC,                         §
                                                 §
                              DEFENDANTS.        §

                                           INTRODUCTION

      The crux of Plaintiff’s suit is her contention that throughout her employment with Wardlaw

Consulting Services, Inc. (“Wardlaw”) she was shorted in the commissions she believes should

have been paid under her employment agreement. She also contends she was fraudulently in-

duced to enter into the agreement and that after beginning employment fraudulent represen-

tations were made to her concerning the accuracy of her commission payments. Wardlaw has

filed counterclaims, contending that Plaintiff breached her employment agreement and her fi-

duciary duties and violated other statutory obligations to Wardlaw by misappropriating confi-

dential, proprietary documents.

      For the reasons explained herein, as a matter of law Wardlaw is entitled to summary judg-

ment:

 on its counterclaims for breach of contract and breach of fiduciary duties;

 on Plaintiff’s statute of limitations affirmative defense to Wardlaw’s counterclaims;

 that as a result of Plaintiff’s breaches of contract and fiduciary duty, Wardlaw is entitled to
  treat the employment agreement as repudiated as of August 15, 2016, and, therefore, is en-
  titled to (1) declaratory judgment that it has no further obligations under the agreement;
  and (2) return of all commissions paid to Plaintiff on and after August 15, 2016;

                                                                                               1
    Case
    Case 6:18-cv-00025-ADA-JCM
         6:18-cv-00025-ADA-JCM Document
                               Document 99-1
                                        104 Filed
                                             Filed 06/18/19
                                                   06/17/19 Page
                                                            Page 12
                                                                 12 of
                                                                    of 37
                                                                       37



 on Plaintiff’s fraud in the inducement, fraud, and promissory estoppel claims;

 on any breach of contract claim based on salary and commission payments to Plaintiff be-
  fore January 1, 2013;

 that Plaintiff’s fraudulent inducement claim is barred by limitations, as is any breach of con-
  tract claim which is based on commissions allegedly due before January 27, 2014; and

 that as of January 1, 2013, ¶¶ 2.01 and 2.02 no longer governed Plaintiff’s entitlement to
  compensation.

                                       OPERATIVE FACTS

    Wardlaw is an independent insurance claims adjusting company headquartered in Waco,

Texas. Wardlaw manages auto, bodily injury, property, and weather-related catastrophe claims

for various insurance companies. Ex. 31.2

    Plaintiff began working for Wardlaw from her home in Florida in October 2011 as Vice Pres-

ident of Business Development, under an employment agreement (Ex. 3) which provided for

compensation under one of two methods:

    (1) payment of (a) $120,000 annual salary (paid $5,000 per twice monthly pay period)
     (id., ¶ 2.01); plus (b) a 5% commission of all “service fees” received from cli-
     ents/customers Plaintiff generated (id., ¶ 2.02); or

    (2) upon notice to Plaintiff, a 1% commission on service fees received from all Wardlaw
     clients/customers, regardless of whether Plaintiff generated the client (with a $120,000
     annual minimum guarantee). Id., ¶ 2.03.

    The agreement also provided that all notices required under the agreement were to be in

writing (id., ¶ 10.01) and the agreement purportedly could not be modified, except in writing

signed by both parties. Id., ¶ 10.03. Despite the existence of a written employment agreement,

Plaintiff was an employee-at-will. Id., ¶¶ 1.01 and 9.01. However, if her employment terminat-

ed, unless termination was for “good cause,” the agreement required Wardlaw to continue to

pay Plaintiff for three years in the same manner in which she was being compensated at the

    2
      Unless otherwise indicated, references to exhibits are to the exhibits contained in the Ap-
pendix being concurrently filed. Where the exhibit consists of excerpts from a deposition,
page:line references are parenthetically indicated.


                                                                                               2
      Case
      Case 6:18-cv-00025-ADA-JCM
           6:18-cv-00025-ADA-JCM Document
                                 Document 99-1
                                          104 Filed
                                               Filed 06/18/19
                                                     06/17/19 Page
                                                              Page 13
                                                                   13 of
                                                                      of 37
                                                                         37




time of termination. Id., ¶ 9.02. Plaintiff was terminated on March 15, 2018. Docket No. 63

¶ 33. The termination was for other than “good cause” as defined in the agreement. Id. 3 Thus,

Wardlaw continued to pay Plaintiff commissions following the termination. Exs. 29, 30, 33.

      From October 11, 2011, through December 31, 2012, Wardlaw compensated Plaintiff pur-

suant to ¶ 2.01 ($5,000 salary per pay period) and ¶ 2.02 (plus 5% commission on business

Plaintiff generated) under the agreement. Exs. 4-7, 32. Beginning January 1, 2013, Wardlaw ex-

ercised its option to pay Plaintiff under ¶ 2.03 (1% of all service fees) of the agreement. Exs. 8,

31.

      The employment agreement (Ex. 3) also contained a number of confidentiality provisions,

e.g., ¶ 5.01 (computers are for business use only), ¶ 5.02 (Wardlaw has vital interest in security

and integrity of computer system and Plaintiff agrees to abide by all security procedures), and,

inter alia (emphasis added):

      [¶ 6.01]: The Employee acknowledges . . . [she] will necessarily receive access to trade
      secrets and confidential information belonging to the Employer. This material may in-
      clude independent adjuster names and contact information, customer lists and contact
      information, pricing methods and schedules, marketing methods, confidential strategy
      and marketing memos. The Employee agrees that she will not use any trade secrets or
      confidential information for her own benefit . . . and she will take care to guard the se-
      curity of the information at all times.

      [¶ 6.02]: . . . All files, documents, equipment, software, and similar items, whether ex-
      isting physically or in electronic form, that contain or pertain to the Employer’s trade
      secrets are and will remain the property of the Employer. They may not be removed
      from the Employee’s work area without permission, and must be returned to the Em-
      ployer at the conclusion of the employment relationship. Information maintained on-
      line must not be transferred to the Employee’s personal computer system or any other
      system not controlled by the Employer. The Employee agrees not to make and keep
      copies of any confidential or trade secret information for personal use, and agrees to
      return any copies made for backup during the course of employment on termination of
      this Agreement.4
      3
          Plaintiff does not contend her termination was wrongful. Ex. 1 (76:10-12).
      4
      Plaintiff fully acknowledges these confidentiality obligations. Ex. 1 (20:23 to 23:20); Dock-
et No. 63 (p. 14, ¶¶ 16 and 20).


                                                                                                   3
    Case
    Case 6:18-cv-00025-ADA-JCM
         6:18-cv-00025-ADA-JCM Document
                               Document 99-1
                                        104 Filed
                                             Filed 06/18/19
                                                   06/17/19 Page
                                                            Page 14
                                                                 14 of
                                                                    of 37
                                                                       37




    Despite these confidentiality provisions, in her deposition on February 1, 2019 (Ex. 1 (120:4

to 161:5)), in responses to a set of requests for admissions (Ex. 2), and in documents produced

by Plaintiff in discovery (Sealed Exs. 1-151), Plaintiff admits that beginning August 15, 2016, and

continuing periodically until May 24, 2017, from a location in Florida, Plaintiff without permis-

sion surreptitiously accessed Wardlaw’s computer system in Texas, using a Wardlaw-issued

computer and transferred copies of hundreds of confidential, proprietary documents—nearly

1,400 pages—to her private Gmail account over which Wardlaw exercised no control. The doc-

uments Plaintiff misappropriated included, inter alia: 5

 Financial Documents: Sealed Exs. 1 (statements of revenues and expenses, partners’ capi-
  tal, balance sheets, accountant’s report, etc.), and 43 (statements of revenues and expens-
  es, partners’ capital, balance sheets, accountant’s report, etc.).

 Adjuster Names and Contact Information: Sealed Exs. 13-20, 24, 28 (list of adjusters and
  their contact information), 45 (adjuster names), 65 (adjuster names), 131 (list of adjusters,
  contact information, and identification of claims by adjuster), and 150 (list of adjusters, and
  identification of claims by adjuster).

 Customer Lists and Contact Information: Sealed Exs. 5 (list of clients), 6, 9-26, 29-31, 33-37,
  40, 41, 45-47, 53-55, 57, 58-61, 63-66, 68-73, 75-86, 88, 91, 92, 94-96, 99-104, 106, 108,
  110-118, 123-126, 132, 133-134, 135 (client list), 138, 140, 144, 145 (client list), 147, 148,
  150 (client claims list), and 151 (client list).

 Customer/Client Contracts: Sealed Exs. 19 (State Farm Independent Adjuster Services
  Agreement (“IASA”)), 20 (completed IASA), 30 (Allstate Professional Services Agreement
  (“PSA”)), 34 (Allstate Vendor Security Questionnaire), 35 (same), 36 (same), 45 (signed
  Farmers’ IASA), 68 (Farmers’ Mutual Confidentiality and Non-Disclosure Agreement (“MCN-
  DA”)), 69 (Farmers’ MCNDA), 70 (executed Farmers’ MCNDA), 71 (Allstate PSA), 77 (Farm-
  ers’ Services Agreement), 84 (edited Farmers’ IASA), 99 (Farmers’ MCNDA), 100 (edited and
  signed Farmers’ MCNDAs), and 106 (edited Farmers’ IASAs).

 Confidential Documents of Clients: Sealed Exs. 13 (State Farm computer security policies),
  14 (same), 18 (same), 30 (Allstate’s security policies), 33 (Allstate password), 34 (Allstate

    5
      Because of the confidential, proprietary information contained in the documents, they
are being submitted to the court as a separate sealed appendix with a motion for leave to file
them under seal, per Local Rule CV 5.2. Exhibits in that sealed appendix will be referred to as
“Sealed Ex. ___.”


                                                                                                 4
    Case
    Case 6:18-cv-00025-ADA-JCM
         6:18-cv-00025-ADA-JCM Document
                               Document 99-1
                                        104 Filed
                                             Filed 06/18/19
                                                   06/17/19 Page
                                                            Page 15
                                                                 15 of
                                                                    of 37
                                                                       37



   Vendor Security Questionnaire, user name), 35 (same), 36 (same; security policies),
   45 (Farmers’ security policies), 65 (State Farm computer security policies), 72 (Farmers’
   RFP—stamped by Farmers as “Confidential Information-Vendor Management Not to be dis-
   closed without prior written permission”), 73 (Farmers’ password), 76 (Allstate Security
   Standards), 77 (Farmers’ security policies), 81 (Farmers’ security review, copyrighted client
   material), 84 (Farmers’ security policies), and 106 (Farmers’ security policies).

 Pricing Methods and Schedules: Sealed Exs. 19 (fee schedule), 20 (day rate price), 45 (fee
  schedule and auto and property rate sheets), 77 (several pricing schedules and retainer
  rates), 84 (several pricing schedules and retainer rates), 106 (several pricing schedules and
  retainer rates), 107 (water mitigation fee schedule), 125 (admin fees), 134 (claim service fee
  information), 136 (fee schedules), and 141 (fee schedule).

 Marketing Strategy, Methods, and Memos: Sealed Exs. 2-4, 5 (marketing report), 6-15, 17-
  27, 29-30, 31 (report on marketing efforts), 32-35, 36 (marketing materials), 37-47,
  48 (Farmers’ marketing report), 49-52, 53 (marketing materials), 54, 55, 56 (report on
  Farmers’ meeting), 57-61, 62 (Farmers’ marketing report), 63-66, 67 (report on Farmers),
  68-71, 72 (client request for proposal), 73, 74 (report on Allstate meeting), 75-78, 79 (RFP
  responses), 80 (RFP responses), 81-88, 89 (report on Farmers’ meeting), 90, 91 (marketing
  materials), 92, 93 (report on Farmers), 94-96, 97 (report regarding Farmers), 98-101,
  102 (RFP from Farmers), 103 (proposed RFP responses), 104 (RFP responses), 105-110, 111
  (report on Encompass), 112 (Intrepid), 113, 114 (Meemic/Freemont), 115 (Hartford),
  116 (Mercury), 117 (Assurant), 118 (proposal), 119-126, 128-149, 150 (RFP responses), and
  151 (report on clients).

 Attorney Client Communications Between Wardlaw and Its Attorney: Sealed Ex. 22.

 Wardlaw Security Information: Sealed Exs. 42 (spreadsheet of Wardlaw security policies,
  practices and procedures), and 82 (Wardlaw IT, computer backup, data breach, anti-virus,
  facility, password, remote access, risk assessment, router, server and VPN policies).

 Other Confidential/Proprietary Information: Sealed Exs. 36 (proprietary information re-
  garding Wardlaw’s water mitigation program developed by Wardlaw), 44 (company claim
  processing data and statistics), 45 (adjuster map, organizational information, etc.),
  87 (120 page spreadsheet of proprietary company policies, practices, and procedures),
  131 (confidential claim processing information, e.g., name of insured, claim number, etc.),
  134 (confidential claim processing information), 135 (proprietary claim processing infor-
  mation and management “dashboard”), 145 (proprietary claim processing information and
  management “dashboard”), and 150 (confidential claim processing information, e.g., name
  of insured, claim number, etc.).

    Following Plaintiff’s admissions to the foregoing during her deposition on February 1, 2019,

Wardlaw terminated further payments to Plaintiff, effective February 9, 2019. Ex. 33.



                                                                                              5
    Case
    Case 6:18-cv-00025-ADA-JCM
         6:18-cv-00025-ADA-JCM Document
                               Document 99-1
                                        104 Filed
                                             Filed 06/18/19
                                                   06/17/19 Page
                                                            Page 16
                                                                 16 of
                                                                    of 37
                                                                       37



                              SUMMARY JUDGMENT STANDARDS

    A party is entitled to summary judgment on all or any part of a claim regarding which

(1) there is no genuine issue of material fact and (2) the moving party is entitled to judgment as

a matter of law. E.g., Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986); Fed. R. Civ. P.

56(c). The moving party bears the initial burden of “informing the district court of the basis for

its motion, and identifying those portions of [the record] which it believes demonstrate the ab-

sence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986);

Anderson, 477 U.S. at 256.

    If the burden of proof at trial lies with the non-moving party, the movant may either

(1) submit summary judgment evidence which conclusively negates the existence of at least

one material element of the opponent’s claim or defense, or (2) after adequate time for discov-

ery has passed, identify at least one essential element of the non-movant’s claim for which the

non-movant has presented insufficient evidence to raise a genuine issue of material fact. E.g.,

Celotex, 477 U.S. at 330. Once the moving party has identified the challenged elements of the

non-movant’s claims, the burden shifts to the nonmoving party to establish the existence of a

genuine issue for trial. E.g., Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 585-587

(1986). A fact is not “material” unless its resolution in favor of one party might affect the out-

come of the suit under governing law, and a dispute regarding a material fact is not “genuine”

unless the evidence is sufficient for a reasonable jury to return a verdict in favor of the non-

moving party. Anderson, 477 U.S. at 248. “[A] complete failure of proof concerning an essential

element of the nonmoving party’s case necessarily renders all other facts immaterial” and

summary judgment is mandatory unless the non-movant makes a sufficient showing on each

challenged element. Celotex, 477 U.S. at 322-25.




                                                                                                6
    Case
    Case 6:18-cv-00025-ADA-JCM
         6:18-cv-00025-ADA-JCM Document
                               Document 99-1
                                        104 Filed
                                             Filed 06/18/19
                                                   06/17/19 Page
                                                            Page 17
                                                                 17 of
                                                                    of 37
                                                                       37



                                            ARGUMENT

                                                 I.

AS A MATTER OF LAW, WARDLAW IS ENTITLED TO SUMMARY JUDGMENT THAT PLAINTIFF
BREACHED HER EMPLOYMENT AGREEMENT.

    From her own deposition testimony (Ex. 1 (120:4 to 161:5)), 6 her responses to the requests
for admissions (Ex. 2), 7 and the stolen documents themselves (Sealed Exs. 1-151), the summary

judgment evidence conclusively establishes that beginning August 15, 2016, and continuing pe-

riodically until May 24, 2017, Plaintiff repeatedly breached the confidentiality provisions of her

employment agreement. However, in her deposition Plaintiff repeatedly asserted that she was

justified in doing so because—according to her—Wardlaw had already breached the agreement

by failing to properly pay her commissions.8, 9 Plaintiff’s contention is without merit. Even as-

suming, arguendo, Wardlaw had breached the agreement, Plaintiff remained bound by the

agreement as a matter of law.
    6
       See in particular, e.g., Ex. 1 (20:23 to 23:20, acknowledging her obligations under the em-
ployment agreement); 121:24 to 122:2: “Q. Okay. When you sent Exhibit 61 to yourself, you
didn’t comply with that provision of your agreement, did you, ma'am? A. No.”); 131:25 to
132:2: “Q. That violated your confidentiality agreement, didn’t it? A. Yes. . . .”); 175:25 to 176:2:
“Q. . . . You didn't comply with that obligation either, did you, ma’am? A. No.”); 182:1 to 182:4:
“Q. . . . You did not comply with the requirement in the employment agreement to return all
copies of Wardlaw documents, did you? A. That’s true.”); 184:2 to 184:14: “Q. You didn’t com-
ply with the agreement when you e-mailed that notebook full of documents to your unsecured
Gmail account, did you? [objection omitted; question read back] A. No.”)).
    7
      See, e.g., Joe Hand Promotions, Inc. v. Alvarado, 2017 WL 3027227, at 1 (W.D. Tex. Mar.
13, 2017) (“Rule 36 admissions are conclusive as to the matters admitted and cannot be over-
come at the summary judgment stage by contradictory affidavit testimony or other evidence in
the record.”).
    8
      See Ex. 1 (129:22 to 130:2:“Q. You weren't above board with Wardlaw, were you, ma’am?
A. I believed they were—had already breached the contract. So the contract was breached al-
ready.”); 132:2; 181:16; 183:20-21; 183:24).
    9
       Plaintiff testified she first concluded Wardlaw had breached the employment agreement
in July 2016, before she began misappropriating documents. See Ex. 1 (133:10 to 133:25: “Q. So
is it your testimony to the jury that July 2016 is when you first concluded that Wardlaw had
breached its employment agreement with you? A. It’s when I—yes.”).


                                                                                                   7
    Case
    Case 6:18-cv-00025-ADA-JCM
         6:18-cv-00025-ADA-JCM Document
                               Document 99-1
                                        104 Filed
                                             Filed 06/18/19
                                                   06/17/19 Page
                                                            Page 18
                                                                 18 of
                                                                    of 37
                                                                       37




    Plaintiff’s contention to the contrary is based on a fallacious legal supposition. Specifically,

although Plaintiff claims Wardlaw had first breached the employment agreement, by her own

actions in (1) continuing for several years to treat the employment agreement as continuing

and accepting commissions under it; and (2) suing on the contract to enforce it, 10 Plaintiff

bound herself to comply with the agreement. See, e.g., Vera v. Bank of Am., N.A., 569 Fed.

App’x. 349, 352 (5th Cir. 2014) (per curiam); Sw. Refrig. Wh. Serv. v. M.A. & Sons, Inc., 2018 WL

6583906, at 4 (W.D. Tex. Dec. 14, 2018) (defendant treated storage contract as continuing, so it

was not excused from performance); Long Trusts v. Griffin, 222 S.W.3d 412, 415–16 (Tex. 2007)
(per curiam); Hanks v. GAB Bus. Servs., Inc., 644 S.W.2d 707, 708 (Tex. 1982) (nonbreaching par-

ty waived its right to rescind contract by (1) treating it as still in effect and (2) filing suit to en-

force it); Henry v. Masson, 333 S.W.3d 825, 840–41 (Tex. App.—Houston [1st Dist.] 2010, no

pet.) (“If the non-breaching party treats the contract as continuing after the breach, he is de-

prived of any excuse for terminating his own performance. . . .”).11

    A recent case from the Eastern District of Texas is directly on point. In WorldVentures

Mktg., LLC v. Rogers, 2018 WL 4169049, at 5 (E.D. Tex. Aug. 30, 2018), Rogers—a former em-

ployee who had “achieved ‘high levels of sales and recruitment’ within WorldVentures’ market-

ing structure”—argued that he had been released from confidentiality, non-compete, and non-

    10
       Plaintiff not only seeks damages for past commissions allegedly due, but also seeks to
enforce future alleged payment obligations under the post-termination pay-out provisions of
the agreement. See Docket No. 63 ¶ 46. In fact, Plaintiff seeks prospective injunctive relief “re-
quiring Defendants to continue to pay Rekiel the accurate amount of compensation going for-
ward, and to generally comply with the terms of the Agreement[.]” Id., ¶ 48.
    11
       Indeed, Plaintiff has admitted in her live pleading that after learning of Wardlaw’s al-
leged “breach” she has retained ongoing benefits from the agreement, has treated the agree-
ment as continuing, and remained bound by the agreement. Compare Docket No. 59 (Counter-
claims ¶¶ 61-64) and the corresponding admissions in Docket No. 63. “A judicial admission is a
formal concession in the pleadings . . . by a party or counsel that is binding on the party making
them. . . . [I]t has the effect of withdrawing a fact from contention.” Martinez v. Bally's La., Inc.,
244 F.3d 474, 476-477 (5th Cir. 2001). Accord Halprin v. FDIC, 2018 WL 4088795, at 3 (W.D. Tex.
Aug. 27, 2018) (Pitman, J.).


                                                                                                      8
    Case
    Case 6:18-cv-00025-ADA-JCM
         6:18-cv-00025-ADA-JCM Document
                               Document 99-1
                                        104 Filed
                                             Filed 06/18/19
                                                   06/17/19 Page
                                                            Page 19
                                                                 19 of
                                                                    of 37
                                                                       37




solicitation provisions of his employment agreement because WorldVentures had first breached

the agreement by failing to properly pay him commissions. Id. The Court rejected the conten-

tion because Rogers had treated the contract as continuing by remaining in his position for

“several months” and accepting commissions. Id.:

    However, even if the Court were to find that WorldVentures breached the Agreements
    by withholding or delaying commission payments, Rogers is not entitled to avoid his
    own performance under the Agreements.

    Under Texas law, when presented with a material breach, “the non-breaching party
    must . . . elect between two courses of action—continuing performance under the
    contract or ceasing to perform.” Henry v. Masson . . . “[A] party who elects to treat a
    contract as continuing deprives himself of any excuse for ceasing performance on his
    own part.” Long Trusts v. Griffin . . . The record here establishes that Rogers continued
    in his role as a WorldVentures Representative and IMD until July 2018, several months
    after WorldVentures withheld or delayed commissions beginning at the end of 2017.
    Thus, even assuming that the failure to pay commissions constituted a material
    breach, Rogers waived his right to avoid performance by treating the Agreements as
    continuing.

    Thus, the Court held that Rogers remained bound by his employment agreement, which

stated (id., at 3) that Rogers “had access to WorldVentures’ confidential, proprietary, and trade

secret-protected information, and also expressly stated that unauthorized use of such infor-

mation constitutes a breach of the Agreements.” The Court issued a preliminary injunction en-

joining Rogers from further breaching the agreement.

    Here, Plaintiff continued in her employment for several years after she claims she knew (in

July 2016) that Wardlaw had breached her employment agreement. Thus, as a matter of law

she was not excused from complying with the confidentiality, security, and other provisions of

the employment agreement and the undisputed summary judgment evidence establishes as a

matter of law that Plaintiff materially breached the agreement in numerous respects by, e.g.,

using a Wardlaw computer to transfer copies of proprietary documents without permission to a

computer system not controlled by Wardlaw, etc.




                                                                                                9
        Case
        Case 6:18-cv-00025-ADA-JCM
             6:18-cv-00025-ADA-JCM Document
                                   Document 99-1
                                            104 Filed
                                                 Filed 06/18/19
                                                       06/17/19 Page
                                                                Page 20
                                                                     20 of
                                                                        of 37
                                                                           37



                                                  II.

AS A MATTER OF LAW, WARDLAW IS ENTITLED TO SUMMARY JUDGMENT THAT PLAINTIFF
BREACHED FIDUCIARY DUTIES OWED TO WARDLAW.

        “The elements of a breach of fiduciary duty claim are: (1) a fiduciary relationship between

the plaintiff and defendant exists; (2) a breach by the defendant of his fiduciary duty; and (3) an

injury to the plaintiff or a benefit to the defendant from the breach.” Mandel v. Thrasher, 578

Fed. App’x. 376, 388 (5th Cir. 2014). As to the first element, under Texas law, an employee

owes fiduciary duties to her employer. E.g., Orbison v. Ma-Tex Rope Co., Inc., 553 S.W.3d 17, 30

(Tex. App.—Texarkana 2018, pet. denied); Wooters v. Unitech Int’l, Inc., 513 S.W.3d 754, 762–
763 (Tex. App.—Houston [1st Dist.] 2017, pet. denied). As to the second element, an employ-

ee’s duties include, e.g., a duty to “not appropriate his employer’s trade secrets’ or ‘carry away

certain information, such as lists of customers.’” Windsor v. Olson, 2019 WL 2080021, at 21

(N.D. Tex. May 10, 2019) (quoting Rimkus Consult. Group, Inc. v. Cammarata, 688 F. Supp. 2d

598, 668 (S.D. Tex. 2010) (quoting Navigant Consult., Inc. v. Wilkinson, 508 F.3d 277, 284 (5th

Cir. 2007)). As to the third element, Plaintiff’s misappropriations, themselves, establish the third

element. Additionally, Wardlaw suffered injury and Plaintiff received a benefit by Plaintiff’s sur-

reptitious conduct because had Wardlaw contemporaneously known of Plaintiff’s conduct in
August 2016 it would have promptly fired Plaintiff for cause (see Ex. 3 ¶ 9.03; Ex. 31, 32) and,

thereby, would have been relieved from any further payment obligations to Plaintiff. See Ex. 3

¶ 9.02. Conversely, by furtively breaching her fiduciary duties Plaintiff obtained the benefit of

continued receipt of commissions while simultaneously secretly stealing proprietary company

information. Further, Wardlaw suffered legal injury when Plaintiff purloined a document con-

taining privileged attorney-client communications. Sealed Ex. 22. Finally, in any event, as dis-

cussed below Wardlaw need not prove damages in order to recoup commissions paid to Plain-

tiff.




                                                                                                 10
    Case
    Case 6:18-cv-00025-ADA-JCM
         6:18-cv-00025-ADA-JCM Document
                               Document 99-1
                                        104 Filed
                                             Filed 06/18/19
                                                   06/17/19 Page
                                                            Page 21
                                                                 21 of
                                                                    of 37
                                                                       37



                                                III.

AS A MATTER OF LAW, PLAINTIFF’S STATUTE OF LIMITATIONS DEFENSE IS WITHOUT MERIT
REGARDING ANY OF WARDLAW’S COUNTERCLAIMS.

    Plaintiff has asserted a statute of limitations defense. See Docket No. 63. Determining

whether a statute of limitations has run is a question of law. See, e.g., Gillmann v. Fisher, 2018

WL 6430833, at 2 (W.D. Tex. July 23, 2018) (Manske, MJ.), rep. and recomm. adopted, 2018 WL

6430831 (W.D. Tex. Sept. 26, 2018) (Albright, J.). In this case, each of Wardlaw’s counterclaims

is a compulsory counterclaim—as Plaintiff has expressly admitted in her pleadings (Docket

No. 63 (p. 14 ¶ 10))—and compulsory counterclaims relate back to the date suit was filed, here
January 27, 2018. E.g., Songcharoen v. Plastic & Hand Surgery Assoc., PLLC, 561 Fed. App’x. 327,

341 (5th Cir. 2014); DAC Surg. Partners P.A. v. United Healthcare Serv., Inc., 2016 WL 7177881,

at 22 (S.D. Tex. Dec. 8, 2016). Thus, because (1) the shortest statute of limitation applicable to

any of Wardlaw’s counterclaims is two years; 12 (2) the earliest Plaintiff began her misappropria-

tions (and, therefore, the earliest date on which a cause of action could have accrued) was Au-

gust 15, 2016; (3) Plaintiff filed suit on January 27, 2018, less than two years later; and (4)

Wardlaw’s counterclaims all relate back to the date of suit, as a matter of law Plaintiff’s statute

of limitations affirmative defense is without merit.

                                                IV.

PLAINTIFF’S BREACHES OF CONTRACT AND FIDUCIARY DUTY ENTITLE WARDLAW TO TREAT
THE EMPLOYMENT AGREEMENT AS REPUDIATED; THEREBY (1) RELEASING IT FROM FURTHER
OBLIGATIONS UNDER THE AGREEMENT; AND (2) ENTITLING IT TO RECOUP ALL INCOME PAID
TO PLAINTIFF AFTER AUGUST 15, 2016.

    “[P]ut to an election of either continuing or ceasing performance,” Bd of Regents of Univ. of


    12
       Breach of contract and fiduciary duty (4 years, TEX. CIV. PRAC. & REM. CODE §§ 16.004(a)(5)
and 16.051); conversion (2 years, id.); misappropriation of trade secrets (3 years, id., § 16.010);
TEX. THEFT LIAB. ACT (2 years, Malik v. ConocoPhillips Co., 2014 WL 3420775, at 5 (E.D. Tex. June
23, 2014)); FED. DEF. TRADE SECRETS ACT (3 years, 18 U.S.C. § 1836 (d)); FCFAA (2 years, 18 U.S.C.
§ 1030 (g)); HARMFUL ACCESS BY COMPUTER ACT (5 years, TEX. CIV. PRAC. & REM. CODE § 143.001 (b)).


                                                                                                11
    Case
    Case 6:18-cv-00025-ADA-JCM
         6:18-cv-00025-ADA-JCM Document
                               Document 99-1
                                        104 Filed
                                             Filed 06/18/19
                                                   06/17/19 Page
                                                            Page 22
                                                                 22 of
                                                                    of 37
                                                                       37




Tex. v. S & G Const. Co., 529 S.W.2d 90, 97 (Tex. Civ. App.—Austin 1975, writ ref’d n.r.e.), Ward-

law has elected to treat the agreement as repudiated and cease performance. See United

Teacher’s Assoc. Ins. Co. v. MacKeen & Bailey, Inc., 847 F.Supp. 521, 542 (W.D. Tex. 1994), aff’d

in relevant part, 99 F.3d 645, 651 (5th Cir. 1996) (“We find that the district court did not clearly

err in finding that the contract was repudiated and in discharging all parties from remaining ob-

ligations under the contract.”); Humphrey v. Camelot Ret. Cmty., 893 S.W.2d 55, 59 (Tex. App.—

Corpus Christi 1994, no writ) (trial court may grant unilateral rescission for a material breach of

contract). “It is a fundamental principle of contract law that when one party to a contract com-

mits a material breach of that contract, the other party is discharged or excused from further

performance.” Bartush–Schnitzius Foods Co. v. Cimco Refrig., Inc., 518 S.W.3d 432, 436 (Tex.

2017) (citations omitted). Accord In re Simons Broad., L.P., 2013 WL 9542015, at 5 (W.D. Tex.

Nov. 19, 2013) (“Because Simons failed to perform a contractual obligation pursuant to his al-

leged agreement with Milbank, Simons is not entitled to the 10% fee under that agreement.”).

    Similarly, Plaintiff’s breach of fiduciary duty also excuses Wardlaw from further perfor-

mance under the agreement. See United Teacher’s Assoc. Ins. Co., 847 F.Supp. at 542 (“Breach

of a confidential or fiduciary duty, if proved, can justify the rescission of a contract. . . . [T]he

Court sees no reason why the same breaches should not constitute repudiation and, conse-

quently, permit the renunciation of a contract.”). Accordingly, Wardlaw is entitled to declarato-

ry judgment that it is released from further obligations under the agreement.

    In addition to releasing Wardlaw from further obligations under the employment agree-

ment, Plaintiff’s breaches of fiduciary duty also entitle Wardlaw to recoup commissions paid to

Plaintiff after August 15, 2016, as a forfeiture or disgorgement. See, e.g., First United Pentecos-

tal Church v. Parker, 514 S.W.3d 214, 220 (Tex. 2017) (“[A]n agent should not escape liability

for, and retain the profits from, breaching the duty of loyalty to a principal simply because the

principal might not be able to prove that the breach caused damages.”); Burrow v. Arce, 997

S.W.2d 229, 239 (Tex. 1999) (“Texas courts of appeals, as well as courts in other jurisdictions

and respected commentators, have also held that forfeiture is appropriate without regard to
                                                                                                  12
    Case
    Case 6:18-cv-00025-ADA-JCM
         6:18-cv-00025-ADA-JCM Document
                               Document 99-1
                                        104 Filed
                                             Filed 06/18/19
                                                   06/17/19 Page
                                                            Page 23
                                                                 23 of
                                                                    of 37
                                                                       37




whether the breach of fiduciary duty resulted in damages.”); Cent. Texas Ortho. Prod., Inc. v.

Espinoza, 2009 WL 4670446, at 5–6 (Tex. App.—San Antonio Dec. 9, 2009, pet. denied) (“[A]

party’s breach of fiduciary duty may forfeit that party’s right to earned compensation”). As the

Texas Supreme Court stated in Burrow v. Arce, supra (emphasis added):

    As we have already noted, section 469 of the RESTATEMENT (SECOND) OF AGENCY provides:

       An agent is entitled to no compensation for conduct which is disobedient or
       which is a breach of his duty of loyalty; if such conduct constitutes a willful and
       deliberate breach of his contract of service, he is not entitled to compensation
       even for properly performed services for which no compensation is apportioned.

    . . . Comment a states in part: “An agent is entitled to no compensation for a service
    which constitutes a violation of his duties of obedience.” Comment e adds that a
    “principal can maintain an action to recover the amount” of compensation paid to an
    agent to which the agent is not entitled. . . .

    See also RESTATEMENT (THIRD) OF AGENCY § 8.01, cmt. d.2.

     Further, Wardlaw’s entitlement to recoupment is not dependent on proof of damages aris-
ing from Plaintiff’s conduct. E.g., Orbison v. Ma-Tex Rope Co., Inc., 553 S.W.3d at 30:

    As the Texas Supreme Court noted, when an agent breaches his fiduciary duty, he is
    entitled to no compensation for conduct related to the breach, and if his breach is will-
    ful, “he is not entitled to compensation even for properly performed services.” Burrow,
    997 S.W.2d at 244 (quoting Restatement (Second) of Agency § 469 (1958)). The main
    purpose of these equitable remedies “is not to compensate an injured principal,” but
    rather “to protect relationships of trust by discouraging agents’ disloyalty.” [ERI Con-
    sulting Engineers, Inc. v.] Swinnea, 318 S.W.3d [857] at 872–73 [(Tex. 2010)] (quoting
    Burrow, 997 S.W.2d at 238).

    Accord Burrow v. Arce, 997 S.W.2d at 238:

    Pragmatically, the possibility of forfeiture of compensation discourages an agent from
    taking personal advantage of his position of trust in every situation no matter the cir-
    cumstances, whether the principal may be injured or not. The remedy of forfeiture
    removes any incentive for an agent to stray from his duty of loyalty based on the pos-
    sibility that the principal will be unharmed or may have difficulty proving the existence
    or amount of damages.

    Here, the summary judgment evidence establishes that Plaintiff’s misappropriation of near-

ly 1,400 pages of company documents on repeated occasions over a span of nine months was


                                                                                                13
    Case
    Case 6:18-cv-00025-ADA-JCM
         6:18-cv-00025-ADA-JCM Document
                               Document 99-1
                                        104 Filed
                                             Filed 06/18/19
                                                   06/17/19 Page
                                                            Page 24
                                                                 24 of
                                                                    of 37
                                                                       37




an intentional, deliberate, and willful breach—flagrant violations, apparently committed with

the active concert and participation of her attorney!!! See Ex. 1 (121:6 to 121:10; 163:1 to

163:4; 172:2 to 172:10); Sealed Ex. 98. Consequently, Plaintiff “is not entitled to compensation

even for properly performed services,” Burrow, 997 S.W.2d at 244, after August 15, 2016. As

the summary judgment evidence (Exs. 26, 28-30, 33) and Plaintiff’s admissions in her plead-

ings 13 establish, Plaintiff was paid the following amounts after August 15, 2016: (1) 2016,

$143,473.39; (2) 2017, $401,361.66; (3) 2018, $486,750.82; and (4) 2019 (through the date

payments were suspended), $54,613.27. Thus, as a matter of law Wardlaw is entitled to judg-

ment against Plaintiff in the amount of $1,086,199.14, plus pre and post judgment interest.

                                               V.

WARDLAW IS ENTITLED TO SUMMARY JUDGMENT ON PLAINTIFF’S FRAUD IN THE INDUCE-
MENT, FRAUD AND PROMISSORY ESTOPPEL CLAIMS.

A. FRAUDULENT INDUCEMENT: PLAINTIFF HAS PRODUCED NO EVIDENCE ON THE THIRD, FIFTH, OR SIXTH ELE-
   MENTS OF HER PRIMA FACIE CASE:

    Plaintiff contends (Docket No. 63 ¶ 49(a)) that she was fraudulently induced to enter into

the employment agreement by a pre-agreement representation “that Defendants would pay

her pursuant to the compensation terms in the Agreement, when Defendants had no intention

of actually doing so.” In her deposition, Plaintiff described a single pre-agreement conversation

with Mike Wardlaw regarding proposed compensation on which the claim is based. Ex. 1 (92:24

to 94:2).

    Under Texas law, the elements of fraud are: (1) a material representation was made;

(2) the representation was false; (3) when the representation was made, the speaker knew it

was false or made it recklessly without any knowledge of the truth and as a positive assertion;

(4) the speaker made the representation with the intent that the other party should act upon it;

(5) the party-acted in reliance on the representation; and (6) the party thereby suffered injury.

    13
         See Docket No. 59 (Counterclaims ¶¶ 87-90) and the admissions in Docket No. 63.


                                                                                              14
    Case
    Case 6:18-cv-00025-ADA-JCM
         6:18-cv-00025-ADA-JCM Document
                               Document 99-1
                                        104 Filed
                                             Filed 06/18/19
                                                   06/17/19 Page
                                                            Page 25
                                                                 25 of
                                                                    of 37
                                                                       37




Flaherty & Crumrine Preferred Income Fund, Inc. v. TXU Corp., 565 F.3d 200, 212 (5th Cir. 2009).

To recover for fraudulent inducement, “Plaintiff must prove all the elements of common law

fraud . . . and additionally establish that she actually entered into a binding agreement with De-

fendant based on the alleged representation.” Jacquez v. Compass Bank, 2016 WL 3017418, at

12 (W.D. Tex. May 24, 2016). As a matter of law, Plaintiff has failed to produce evidence suffi-

cient to raise a genuine issue of material fact on the third, fifth, or sixth elements.

    First, Plaintiff has failed to produce evidence sufficient to raise a genuine issue of material

fact that Mike Wardlaw’s pre-agreement statement regarding future compensation was made

with no intention of performing at the time it was made. E.g., Hall v. Douglas, 380 S.W.3d 860,

870-71 (Tex. App.—Dallas 2012, n.p.h.). In order to prevail, Plaintiff must present evidence that

Wardlaw made the representation with the intent to deceive and with no intention of paying

her in accordance with the agreement at the time the representation was allegedly made. Id.;

Ikon Office Solutions, Inc. v. Eifert, 125 S.W.3d 113, 124 (Tex. App.—Houston [14th Dist.] 2003,

pet. denied). “The mere failure to perform a[n alleged] contract is not evidence of fraud.”

Schwager v. Telecheck Servs., Inc., 2002 WL 31995012, at 3 (Tex. App.—Houston [14th Dist.]

Dec. 19, 2002, n.p.h.). “Proving a party lacked intent to perform at the time a promise was

made is ‘not easy’ because intent to defraud is usually unsusceptible to direct proof.” Chevron

Phillips Chem. Co. LP v. Kingwood Crossroads, L.P., 346 S.W.3d 37, 66 (Tex. App.—Houston [14th

Dist.] 2011, pet. denied).

    Here, as discussed below, for the first fifteen months of Plaintiff’s employment—from Oc-

tober 2011 through the end of 2012—Plaintiff was indisputably properly paid in accordance

with the agreement. Although not conclusive, such “partial performance can negate an intent

not to keep a promise at the time it was made[.]” Ginn v. NCI Bldg. Sys., Inc., 472 S.W.3d 802,

835 (Tex. App.—Houston [1st Dist.] 2015, no pet.), citing Lightsource Analytics, LLC v. Great

Stuff, Inc., 2014 WL 798069, at 2 (W.D. Tex. Feb. 27, 2014)). Plaintiff has produced no evidence

sufficient to raise a genuine issue of material fact on the third element.

    Second, to establish the fifth element of a fraud claim, i.e., reliance, a plaintiff must estab-
                                                                                                 15
    Case
    Case 6:18-cv-00025-ADA-JCM
         6:18-cv-00025-ADA-JCM Document
                               Document 99-1
                                        104 Filed
                                             Filed 06/18/19
                                                   06/17/19 Page
                                                            Page 26
                                                                 26 of
                                                                    of 37
                                                                       37




lish that her reliance on the alleged misrepresentation was reasonable and justified. E.g., Miller

Global Prop., LLC v. Marriott Int’l, Inc., 418 S.W.3d 342, 347–348 (Tex. App.—Dallas 2013, pet.

denied); BioSilk Spa, L.P. v. HG Shopping Centers, L.P., 2008 WL 1991738, at 2 (Tex. App.—

Houston [14th Dist.] May 8, 2008, pet. denied). Here, Plaintiff cannot sue for fraudulent in-

ducement because she was an employee-at-will and any reliance on a pre-employment repre-

sentation of a prospective employer concerning terms and conditions of employment is, as a

matter of law, not reasonable. E.g., Allamon v. Acuity Spec. Prod., Inc., 877 F. Supp. 2d 498,

518–519 (E.D. Tex. 2012), aff’d, 534 Fed. App’x. 248 (5th Cir. 2013) (“An at-will employee’s

claim for fraudulent inducement is also precluded as a matter of law.”); Hanold v. Raytheon Co.,

662 F.Supp.2d 793, 806 (S.D. Tex. 2009) (“Because of his status as an at-will employee, Plaintiff

Hanold’s cause of action for fraudulent inducement must fail.”); Cahak v. Rehab Care Group,

Inc., 2008 WL 3112083, at 3 (Tex. App.—Waco Aug. 6, 2008, n.p.h.) (“An at-will employee’s

claim for fraudulent inducement is . . . precluded as a matter of law.”).

    Third, Plaintiff has failed to produce any evidence of damages apart from the alleged fail-

ure to pay commissions under the contract. She has produced no evidence of the sixth element,

i.e., of damages arising from allegedly having been induced into entering into the employment

agreement.

B. WARDLAW IS ENTITLED TO SUMMARY JUDGMENT ON PLAINTIFF’S FRAUD AND PROMISSORY ESTOPPEL
   CLAIMS:

    Plaintiff also alleges fraud and promissory estoppel claims based on three alleged post-

contract-formation “representations.” Docket No. 63 ¶ 49(b)-(d); Ex. 1 (18:16 to 18:23). Specifi-

cally, she contends: (1) each paycheck/pay stub each pay period was a “fraudulent” representa-

tion that she was being paid properly; (2) at a management meeting in July 2016, after an-

nouncing a new commission structure for field managers “Mike Wardlaw . . . verbally assured

her that new compensation arrangement would not affect her;” and (3) the next day Wardlaw’s

then-Vice President of Business Operations, Jeff “Keahey told Rekiel that she was being paid

correctly[.]” Id. As a matter of law, Wardlaw is entitled to summary judgment on these claims.

                                                                                               16
    Case
    Case 6:18-cv-00025-ADA-JCM
         6:18-cv-00025-ADA-JCM Document
                               Document 99-1
                                        104 Filed
                                             Filed 06/18/19
                                                   06/17/19 Page
                                                            Page 27
                                                                 27 of
                                                                    of 37
                                                                       37



    1. A Promissory Estoppel Claim is Precluded By the Existence of a Valid, Express Contract:

    See, e.g., Quintel Tech., Ltd. v. Huawei Techs. USA, Inc., 2018 WL 446320, at 7 (E.D. Tex. Jan.

17, 2018) (“The law is clear that quasi-contractual claims are unavailable when a valid, express

contract governing the subject matter of the dispute exists.”).

    2. Fifth Element: Plaintiff Has Produced No Evidence of Reasonable/Detrimental Reliance:

    As with fraudulent inducement, Plaintiff’s status as an employee-at-will precludes her fraud

and promissory estoppel claims as a matter of law. See, e.g., Sawyer v. E.I. Du Pont De Nemours

and Co., 430 S.W.3d 396 (2014) (employee at-will cannot sue employer for fraud based on

terms and conditions of employment); BioSilk Spa, L.P. v. HG Shopping Centers, L.P., 2008 WL

1991738, at 2 (promissory estoppel requires reasonable and justified reliance). Moreover,

Plaintiff’s “reliance” on any of these alleged representations would not have been reasonable

because Plaintiff at all times under the employment agreement had the right to review Ward-

law’s financial records to ensure proper compensation. Ex. 3 (¶ 2.04). However, Plaintiff admit-

tedly (Ex. 1 (73:23 to 75:23)) made no such request for the first five and a half years of her em-
ployment. The first time she asked to review such records was April 24, 2017. Ex. 27.

    Finally, regarding the alleged statement by Keahey, Plaintiff’s deposition testimony also

negates any claim of reliance because Plaintiff testified that, rather than detrimentally relying

on the statement, she promptly concluded in July 2016 she was being “cheated” and thereafter
in August embarked on her campaign to purloin Wardlaw documents. Ex. 1 (133:6 to 133:25).

    3. First and Third Elements: No Evidence of Knowingly False Statement:

    First, Plaintiff cannot predicate any fraud claim on receipt of her paychecks/stubs. The

stubs (see Exs. 4, 6, 9) do not constitute any “statement” at all other than of the dollar amounts

reflected on them, which were indisputably paid to Plaintiff. The paychecks/pay stubs consti-

tute no representations whatsoever regarding the manner in which Plaintiff’s commissions

were calculated. Ex. 1 (94:10 to 95:12: “Q. Now, within the four corners of this document, is

there anything in here you contend is false? A. It’s a pay stub. It’s what they paid me. So, no.”

101:23 to 101:25).

                                                                                                17
    Case
    Case 6:18-cv-00025-ADA-JCM
         6:18-cv-00025-ADA-JCM Document
                               Document 99-1
                                        104 Filed
                                             Filed 06/18/19
                                                   06/17/19 Page
                                                            Page 28
                                                                 28 of
                                                                    of 37
                                                                       37




    Second, Plaintiff negated any fraud based on Mike Wardlaw’s statement to her in July

2016, because Plaintiff testified that the statement was, in fact, true, not false! Ex. 1 (96:23 to

97:12: “Q. So there wasn’t anything false about what he told you, was there? A. No. Not about

that. Huh uh.”).

    Finally, Plaintiff has failed to produce any evidence that Keahey’s statement in July 2016

that Plaintiff was being properly paid was knowingly false or recklessly made.

    4. The Claims Are Barred By The “Economic Loss Rule”:

    The fraud and promissory estoppel claims based on alleged post-contract formation repre-

sentations are also barred by the “economic loss rule,” because—as Plaintiff admitted during

her deposition (Ex. 1 (101:1 to 101:16)), the only “damages” she allegedly suffered from the

claims are the commissions she is seeking for her breach of contract claim. E.g., Sharyland Wa-

ter Supply Corp. v. City of Alton, 354 S.W.3d 407, 418 (Tex. 2011) (“[W]e held that the parties’

economic losses were more appropriately addressed through statutory warranty actions or

common law breach of contract suits than tort claims.”); Lamar Homes, Inc. v. Mid-Continent

Cas. Co., 242 S.W.3d 1, 12 (Tex. 2007) (The economic loss rule “generally precludes recovery in

tort for economic losses resulting from the failure of a party to perform under a contract.”); Jim

Walter Homes, Inc. v. Reed, 711 S.W.2d 617, 618 (Tex. 1986) (“When the injury is only the eco-

nomic loss to the subject of a contract itself, the action sounds in contract alone.”).

                                                VI.

WARDLAW IS ENTITLED TO PARTIAL SUMMARY JUDGMENT FOR ANY BREACH OF CONTRACT
CLAIM BASED ON COMPENSATION PAID BEFORE JANUARY 1, 2013.

    It is undisputed that at least from October 11, 2011, through December 31, 2012, Plaintiff’s

compensation was governed by ¶ 2.01 ($5,000 per pay period) and ¶ 2.02 (plus 5% commission

on business Plaintiff generated) under the agreement. Ex 1 (33:1 to 33:3). But, Plaintiff admits:

    In 2011 she did not earn any commissions under ¶ 2.02 and was properly paid $5,000
     salary per pay period under ¶ 2.01. Ex. 1 (25:11 to 26:13 “Q. So would you agree, then,
     that in 2011, you got paid everything you were entitled to under the agreement?
     A. Yes.”). See also Exs. 4 and 5.

                                                                                                18
    Case
    Case 6:18-cv-00025-ADA-JCM
         6:18-cv-00025-ADA-JCM Document
                               Document 99-1
                                        104 Filed
                                             Filed 06/18/19
                                                   06/17/19 Page
                                                            Page 29
                                                                 29 of
                                                                    of 37
                                                                       37



    Throughout all of 2012 she continued to be properly paid $5,000 salary per pay period
     under ¶ 2.01. Ex. 1 (29:5 to 29:13; 30:25 to 31:4). See also Exs. 6 and 7.

    Additionally, beginning in August 2012, she began to receive commissions under ¶ 2.02.
     Ex. 1 (31:5 to 31:21), Ex. 7.

    Plaintiff has produced no evidence that she was improperly paid in 2011 or 2012. In fact,

she was properly paid in all respects under ¶¶ 2.01 and 2.02. Ex. 1 (34:17 to 34:21); Ex. 32.

                                               VII.

AS A MATTER OF LAW, AS OF JANUARY 1, 2013, ¶¶ 2.01 AND 2.02 NO LONGER GOVERNED
PLAINTIFF’S COMPENSATION.

    Plaintiff contends that throughout her entire employment—from October 2011 through

March 2018—her compensation was governed by ¶ 2.01 ($5,000 salary per pay period) and

¶ 2.02 (5% on her book of business) of the agreement and that she never should have been

paid pursuant to ¶ 2.03 (1% of all service fees). Ex. 1 (20:13 to 20:20). See Docket No. 63 ¶¶ 13,

14, 39, 40, and 45. Specifically, she contends Wardlaw never validly invoked the optional com-

pensation method (1% of all service fees) authorized under ¶2.03 of the agreement because

she was never provided with written notice of such a decision under the literal terms of the

agreement. As a matter of law, Plaintiff’s contention is without merit. Id.

    First, the summary judgment evidence is undisputed that twice in December 2012—

including once in a recorded phone conversation (Exs. 8, 31)—Mike Wardlaw expressly in-

formed Plaintiff that beginning January 1, 2013, Wardlaw would invoke the option to pay Plain-

tiff under the alternative compensation method of ¶ 2.03 (1% of all service fees). Ex. 1 (35:19 to

51:19, emphasis added):

Rekiel: Yeah, the other thing I wanted to ask you before is um you said after this year that
I’m going on the 1%, is that still your plan?

Wardlaw: January 1 yeah.

Rekiel: Okay, so how will that work with this year storms? Cause I’m getting paid as we go, I
get paid as you get paid—I’m assuming, have you guys talked about that?

Wardlaw: Yes, it will just, you know whatever gets paid after January 1 you get 1%, everything.

                                                                                                19
    Case
    Case 6:18-cv-00025-ADA-JCM
         6:18-cv-00025-ADA-JCM Document
                               Document 99-1
                                        104 Filed
                                             Filed 06/18/19
                                                   06/17/19 Page
                                                            Page 30
                                                                 30 of
                                                                    of 37
                                                                       37



Rekiel:   Okay, okay.

Wardlaw: You’re not gonna’, but then again you got a guarantee of a minimum of your 120
so—

Rekiel:   Okay.

Wardlaw: So if it’s not that, then you know there will be some juggling we’ll have to do to make
sure it comes out that you’re getting what you, you know at least your minimum.

Rekiel:   Uh-huh. Okay.

Wardlaw: It’ll be that we have to watch the numbers and massage those as we go and once
you’ve exceeded that amount then it will be the1%.

. . . Rekiel: Okay, alright, okay, okay I was just trying to figure it out so I can plan for next,
how things are going to be going from this time on so and um—

Wardlaw: Like I said there’s no, you know, the 1% is just a moving target, you know I mean it’s
going to be 1% of the fee that’s charged by the adjuster for the adjusting service so, however
those come in, I mean that’s what you’re gonna’ get always the 1% of that and like I said you
have your minimum guarantee of the $120, so—

Rekiel:   Okay, alrighty, well let’s hope I can continue to grow.

    Plaintiff repeatedly acknowledged during her deposition that she was contemporaneously

aware that beginning January 1, 2013, Wardlaw would no longer be compensating her under

¶¶ 2.01 and 2.02 of the agreement. Ex. 1 (34:22 to 35:11; 52:12 to 53:2; 62:14 to 62:21; 63:17

to 64:1). Additionally, in numerous subsequent emails between January 2013 and February

2015 Plaintiff expressly acknowledged that she was aware that after January 1, 2013, she was

no longer being compensated under ¶¶ 2.01 and 2.02, but under ¶ 2.03. See Exs. 10-13, 15-20,

22 and 24 and related Appendix footnotes.

    Second, despite having been orally informed of Wardlaw’s decision, Plaintiff—an employ-

ee-at-will—intentionally chose to continue working for Wardlaw. Ex. 10 (“My new agreement is

less . . . [but] I like this company and will stick with them as long as I don’t get screwed over too

bad!!”); Ex. 1 (64:13 to 65:13; 65:22 to 66:20: “Q. So you made a conscious choice to stay work-

ing at Wardlaw even after Mike Wardlaw told you that the company was going to move you to

one percent of everything, true? A. Yes.”). “Generally, when the employer notifies an employee

                                                                                                  20
    Case
    Case 6:18-cv-00025-ADA-JCM
         6:18-cv-00025-ADA-JCM Document
                               Document 99-1
                                        104 Filed
                                             Filed 06/18/19
                                                   06/17/19 Page
                                                            Page 31
                                                                 31 of
                                                                    of 37
                                                                       37




of changes in employment terms, the employee must accept the new terms or quit.” Hathaway

v. Gen. Mills, Inc., 711 S.W.2d 227, 229 (Tex. 1986). “If the employee continues working with

knowledge of the changes, he has accepted the changes as a matter of law. [L.G.] Balfour [Co. v.

Brown], 110 S.W.2d [104] at 107. [(Tex. Civ. App.—Fort Worth 1937, no writ)].” Id. Thus, under

Texas law, by choosing to stay employed by Wardlaw Plaintiff accepted the change to her com-

pensation as a matter of law. E.g., In re Halliburton Co., 80 S.W.3d 566, 568 (Tex. 2002), cert.
denied, 537 U.S. 1112 (2003); Allamon, 877 F. Supp. 2d at 518–19. 14

    Consequently, as a matter of law ¶¶ 2.01 and 2.02 no longer governed Plaintiff’s employ-

ment after January 1, 2013.

                                              VIII.

THE STATUTE OF LIMITATIONS BARS PLAINTIFF’S FRAUDULENT INDUCEMENT CLAIM AND
ANY BREACH OF CONTRACT CLAIM BASED ON COMMISSIONS ALLEGEDLY DUE BEFORE JANU-
ARY 27, 2014.

    In Texas, the statute of limitations for fraud and breach of contract is the same—four

years. See, e.g., TEX. CIV. PRAC. & REM. CODE §§ 16.004(a)(5), 16.051. A plaintiff must bring his
claim within four years of when the cause of action accrues. Dortch v. Boxer Prop. Mgmt. Corp.,

2018 WL 3431733, at 3 (Tex. App.—Houston [1st Dist.] July 17, 2018, no pet.). A cause of action

accrues when a wrongful act causes some legal injury, even if the fact of injury is not discovered

until later, and even if all resulting damages have not yet occurred. E.g., Murphy v. Campbell,
964 S.W.2d 265, 270 (Tex. 1997). The determination of when a cause of action accrues is a

question of law. E.g., Moreno v. Sterling Drug, 787 S.W.2d 348, 351 (Tex. 1990). A cause of ac-


    14
       This rule is not affected in this case by the provision of the agreement which purported
to require any modification of the agreement to be in writing signed by the parties. Under Tex-
as law a written agreement that is not subject to the Statute of Frauds may be orally modified
by agreement, notwithstanding a modification-only-in-writing provision. E.g., Allamon, 877 F.
Supp. 2d at 518–19; Ortega v. Murrah, 2016 WL 6803359, at 4 (Tex. App.—Houston [1st Dist.]
Nov. 17, 2016, pet. denied); Pointe W. Ctr., LLC v. It’s Alive, Inc., 476 S.W.3d 141, 151 (Tex.
App.—Houston [1st Dist.] 2015, pet. denied).


                                                                                               21
    Case
    Case 6:18-cv-00025-ADA-JCM
         6:18-cv-00025-ADA-JCM Document
                               Document 99-1
                                        104 Filed
                                             Filed 06/18/19
                                                   06/17/19 Page
                                                            Page 32
                                                                 32 of
                                                                    of 37
                                                                       37




tion for breach of contract generally accrues when the contract is breached. Stine v. Stewart, 80

S.W.3d 586, 592 (Tex. 2002). A claim for failure to properly pay commissions accrues every time

commissions are allegedly paid in an incorrect amount. See Truman Arnold Cos. v. Hammond &

Consult. Enterprises, Inc., 2010 WL 2982912, at 1–2 (Tex. App.—Tyler July 30, 2010, no pet.);

Spring v. Walthall, Sachse & Pipes, Inc., 2010 WL 2102988, at 5 (Tex. App.—San Antonio May

26, 2010, no pet.). Limitations on a fraud claim generally does not begin to run until the fraud is

discovered or until it might have been discovered by the exercise of reasonable diligence. See

Little v. Smith, 943 S.W.2d 414, 420 (Tex. 1997).
    Plaintiff filed suit on January 27, 2018. Thus, absent some sort of tolling, Plaintiff may not

pursue any fraud or breach of contract claim predicated on actions which occurred on or before

January 27, 2014, and which was discovered or might have been discovered by the exercise of

reasonable diligence. Two potential tolling arguments exist: (1) the “discovery rule;” and

(2) “fraudulent concealment.” Although similar in their tolling effect, the “discovery rule” and

“fraudulent concealment” are distinctly different theories. See, e.g., Pemex Exploracion y

Produccion v. BASF Corp., 2013 WL 5514944, at 32 (S.D. Tex. Oct. 1, 2013); Cody Texas, L.P. v.

BPL Expl., Ltd., 513 S.W.3d 522, 539 n. 3 (Tex. App.—San Antonio 2016, pet. denied). The dis-

covery rule, when applicable, will delay the accrual of a cause of action until a date later than

when the wrongful act occurred. Whereas, fraudulent concealment, when applicable, will toll

the statute of limitations for an accrued cause of action until such time as the plaintiff discovers

the fraud or with the exercise of reasonable diligence could have discovered the fraud. Cody,

supra. As a matter of law neither theory applies to Plaintiff’s breach of contract or fraudulent

inducement claim.

A. AS A MATTER OF LAW, THE DISCOVERY RULE IS WHOLLY INAPPLICABLE:

    The discovery rule is a “very limited exception” to the application of statutes of limitations.

E.g., Wagner & Brown, Ltd. v. Horwood, 58 S.W.3d 732, 734 (Tex. 2001). Courts construe the

application of the discovery rule strictly. E.g., Via Net v. TGI Ins. Co., 211 S.W.3d 310, 313 (Tex.


                                                                                                 22
    Case
    Case 6:18-cv-00025-ADA-JCM
         6:18-cv-00025-ADA-JCM Document
                               Document 99-1
                                        104 Filed
                                             Filed 06/18/19
                                                   06/17/19 Page
                                                            Page 33
                                                                 33 of
                                                                    of 37
                                                                       37




2006) (such cases “should be few and narrowly drawn”). Here, as a matter of law, the discovery

rule is wholly inapplicable.

    First, the pleading amendment deadline has passed and Plaintiff has not pleaded the dis-

covery rule. See, e.g., Cao v. BSI Fin. Serv., Inc., 2017 WL 5157625, at 4 (S.D. Tex. Oct. 19, 2017),

rep. and recomm. adopted, 2017 WL 5133289 (S.D. Tex. Nov. 6, 2017); Taha v. William Marsh

Rice Univ., 2011 WL 6057846, at 6 (S.D. Tex. Dec. 6, 2011) (“[Taha] has not pled the rule. Taha

has therefore waived his ability to use the rule to avoid the statute of limitations.”).

    Second, in order for the discovery rule to apply, the alleged wrongful act and resulting inju-

ry: (1) must be inherently undiscoverable at the time they occurred; but (2) must be objectively

verifiable. Id. See, e.g., Doe v. Henderson ISD, 2000 WL 1701752 (5th Cir. 2000). “[A]n injury is

inherently undiscoverable if it is by nature the type of injury that is unlikely to be discovered

within the prescribed limitations period despite due diligence.” Janvey v. Dem. Sen. Camp.

Comm., 793 F. Supp. 2d 825, 833–834 (N.D. Tex. 2011) (citation omitted), aff’d, 712 F.3d 185

(5th Cir. 2013). The inquiry focuses categorically on the type of injury alleged rather than on the

circumstances of the particular case. E.g., Beavers v. Metro. Life Ins. Co., 566 F.3d 436, 439 (5th

Cir. 2009). Plaintiff’s breach of contract claim fails to meet the criteria because underpayment

of commissions is not an inherently undiscoverable claim. See, e.g., Wagner & Brown, Ltd. v.

Horwood, 58 S.W.3d at 736-37; HECI Exploration Co. v. Neel, 982 S.W.2d881, 886 (Tex. 1998);

Slusser v. Union Bankers Ins. Co., 72 S.W.3d 713, 718 (Tex. App.—Eastland 2002, no pet.) (un-

derpayment of commissions not inherently undiscoverable even though the employer con-

trolled information regarding calculation of commission). Plaintiff had an affirmative duty to

protect her own interests and ensure she was being properly paid. E.g., Beavers, 566 F.3d at

439–40; Via Net, 211 S.W.3d at 314. She had the means available by which to do so, but for five

and a half years made no effort whatsoever to use them. Ex. 1 (73:23 to 75:23).

B. AS A MATTER OF LAW, PLAINTIFF’S FRAUDULENT CONCEALMENT ALLEGATIONS ARE WITHOUT MERIT:

    Plaintiff alleges Wardlaw fraudulently concealed the alleged underpayment of commis-


                                                                                                  23
    Case
    Case 6:18-cv-00025-ADA-JCM
         6:18-cv-00025-ADA-JCM Document
                               Document 99-1
                                        104 Filed
                                             Filed 06/18/19
                                                   06/17/19 Page
                                                            Page 34
                                                                 34 of
                                                                    of 37
                                                                       37




sions. Docket No. 63 ¶ 60. As recently stated by Judge Albright, Yesteryear Auto LLC v. Synergis-

tic Int’l LLC, 2018 WL 7377942, at 6 (W.D. Tex. Dec. 21, 2018):

    The elements of fraudulent concealment are: (1) a party conceals or fails to disclose a
    material fact within the knowledge of that party; (2) the party knows that the other
    party is ignorant of the fact and does not have an equal opportunity to discover the
    truth; (3) the party intends to induce the other party to take some action by concealing
    or failing to disclose the fact; and (4) the other party suffers injury as a result of acting
    without knowledge of the disclosed fact. Newby . . . . The party asserting fraudulent
    concealment must establish that the defendant (1) knew a wrong occurred; (2) had a
    fixed purpose to conceal the wrong; and (3) did conceal the wrong.

    Further, fraudulent concealment applies to the concealment of a tort. E.g., Centralian Con-

trols Pty, Ltd. v. Maverick Int’l, Ltd., 2018 WL 1415650, at 5 (E.D. Tex. Feb. 23, 2018); Hernandez

v. Frazier, 2012 WL 12896913, at 17 (W.D. Tex. Jan. 26, 2012) (“Plaintiffs have presented no ev-

idence of Frazier's use of deceit to conceal a tort from them.”), rep. and recomm. adopted, 2012

WL 12895539 (W.D. Tex. Sept. 19, 2012). Plaintiff bears the burden of raising a genuine issue of

material fact regarding all elements of the defense. E.g., Yesteryear Auto, supra. Plaintiff has

failed to produce evidence regarding any of the elements of this affirmative defense.

    First, the theory is inapplicable to Plaintiff’s contract claim. See, e.g., Centralian Controls

Pty, Ltd. v. Maverick Int’l, Ltd., 2018 WL 1415650, at 5 (elements of fraudulent concealment in-

clude “the defendant’s use of deception to conceal the tort”).

    Second, for the reasons previously stated, Plaintiff cannot establish or maintain a tort claim

for fraudulent inducement. E.g., Allamon, 877 F. Supp. 2d at 518–19 (“An at-will employee’s

claim for fraudulent inducement is also precluded as a matter of law.”). Thus, there never was

any “fraudulent inducement” tort claim which could have been “fraudulently concealed.”

    Third, “[e]ven under the discovery rule or the doctrine of fraudulent concealment, fraud

claims accrue at the latest when Plaintiffs discover or should have discovered the fraud.” See

Garcia v. Lion Mexico Consol. L.P., 2018 WL 6427350, at 16 (W.D. Tex. Sept. 14, 2018). Here, the

summary judgment evidence—including Plaintiff’s deposition—conclusively establishes that

Plaintiff was aware of her fraudulent inducement and breach of contract claims no later than

                                                                                                    24
    Case
    Case 6:18-cv-00025-ADA-JCM
         6:18-cv-00025-ADA-JCM Document
                               Document 99-1
                                        104 Filed
                                             Filed 06/18/19
                                                   06/17/19 Page
                                                            Page 35
                                                                 35 of
                                                                    of 37
                                                                       37




January 1, 2013. Specifically, Plaintiff contends that ¶ 2.01 ($5,000 salary per pay period) and

¶ 2.02 (5% on her book of business) governed her compensation throughout her entire em-

ployment and that she never should have been paid under ¶ 2.03 (1% of all service fees). Ex. 1

(20:13 to 20:20). See also Docket No. 63 ¶¶ 13, 14, 39, 40, and 45. However:

 Plaintiff repeatedly admits that she was contemporaneously aware as of January 1, 2013,
  that Wardlaw was then no longer compensating her under ¶¶ 2.01 and 2.02. Ex. 1 (34:22 to
  35:11; 52:12 to 53:2; 62:14 to 62:21; 63:17 to 64:1); Exs. 8-24 and related footnotes.

 Further, Plaintiff should have been aware that she was no longer being compensated under
  ¶ 2.01 every time after January 1, 2013, that she received a paycheck of less than $5,000.
  See Exs. 9, 14, 21, 25, 26. In fact, she repeatedly raised questions with Bill Wardlaw about
  that very issue! Ex. 1 (61:5 to 61:16; 67:4 to 68:14; 82:6 to 83:11; 84:5 to 85:3); Exs. 11-13,
  15-20, 22-24.

 Each paystub received after January 1, 2013, also put Plaintiff on notice that she was then
  no longer being paid $5,000 salary per pay period under ¶ 2.01. Each of her 2011-2012 pay
  stubs specifically listed “Salary” per pay period of $5,000. All 2013 and later pay stubs no
  longer indicated payment of any “salary,” but commissions only. Compare Exs. 4 and 6 with
  Ex. 9; Ex. 1 (53:11 to 54:20; 54:10 to 56:14; 56:22 to 58:2).

 Finally, on January 4, 2013, Plaintiff expressly acknowledged to a friend, “My new agree-
  ment is less . . . [but] I like this company and will stick with them as long as I don’t get
  screwed over too bad!!”). Ex. 10.

    Thus, as a matter of law Plaintiff was on notice of her claims and the statute of limitations

began to run on Plaintiff’s breach of contract and fraudulent inducement claim no later than

January 1, 2013. See Slusser v. Union Bankers Ins. Co., 72 S.W.3d at 718-19, which is dispositive.

In Slusser, after holding that application of the discovery rule to a claim for unpaid commissions

ended in 1992 when the plaintiff was “put . . . on notice that [his employer] might be underpay-

ing the amount of commissions due” (id., at 718), the court likewise held that any fraud or

fraudulent concealment in connection with the commission payments necessarily should like-

wise also have been discovered by reasonable diligence beginning in 1992.

    Fourth, because the statute of limitations on both her contract and fraudulent inducement

claims began to run no later than January 1, 2013, all of the subsequent alleged acts of “fraudu-

lent concealment” asserted by Plaintiff (Docket No. 63 ¶ 60) are wholly irrelevant and do not

                                                                                               25
    Case
    Case 6:18-cv-00025-ADA-JCM
         6:18-cv-00025-ADA-JCM Document
                               Document 99-1
                                        104 Filed
                                             Filed 06/18/19
                                                   06/17/19 Page
                                                            Page 36
                                                                 36 of
                                                                    of 37
                                                                       37




serve to toll limitations. As a matter of law, reliance on any such representations would have

been unreasonable. See Cody Texas, 513 S.W.3d at 539–40 (“Reliance on a fraudulent represen-

tation ‘is not reasonable when information revealing the truth could have been discovered

within the limitations period.’” quoting BP Am. Prod. Co. v. Marshall, 342 S.W.3d 59, 68 (Tex.

2011); Slusser, 72 S.W.3d at 719 (rejecting plaintiff’s contention limitations was tolled based on

representations made after plaintiff was on notice of his commission underpayments).

    Accordingly, because Plaintiff did not file suit until January 27, 2018, her fraudulent in-

ducement claim is barred by limitations and she cannot base her breach of contract claim on

any alleged underpayment of commissions before January 27, 2014. See Truman Arnold Cos.,

2010 WL 2982912, at 2 (“[A] claimant can recover any unpaid commissions that became due

within the limitations period, but commissions due outside the limitations period are barred.”).

                            CONCLUSIONS AND REQUESTED RELIEF

    For all of the foregoing reasons, Wardlaw’s motion for summary judgment should be, in all

things, GRANTED. Wardlaw is entitled to judgment that it is relieved of further obligations un-

der the employment agreement and to judgment against Plaintiff for recoupment of commis-

sions paid after August 15, 2016. Plaintiff’s remaining claims should be limited to breach of con-

tract for allegedly unpaid commissions between January 27, 2014 (the earliest date to which

the statute of limitations does not apply) and August 15, 2016 (when Plaintiff breached the

employment agreement and her fiduciary duties, thereby relieving Wardlaw of further payment

obligations under the agreement).
                                             Respectfully Submitted,
                                             /s/ John L. Ross
                                             JOHN L. ROSS
                                             Texas State Bar No. 17303020
                                             THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                             700 North Pearl Street, Suite 2500
                                             Dallas, Texas 75201
                                             Telephone: (214) 871-8206
                                             Fax:           (214) 871-8209
                                             ATTORNEYS FOR DEFENDANT

                                                                                               26
       Case
       Case 6:18-cv-00025-ADA-JCM
            6:18-cv-00025-ADA-JCM Document
                                  Document 99-1
                                           104 Filed
                                                Filed 06/18/19
                                                      06/17/19 Page
                                                               Page 37
                                                                    37 of
                                                                       of 37
                                                                          37



                                       CERTIFICATE OF SERVICE

       Pursuant to Fed. R. Civ. P. 5(b)(2)(E) and (b)(3), I certify a true and correct copy of the fore-

going document was filed electronically the 17th day of June 2019. Thereby, through the elec-

tronic filing system, a copy of the foregoing document was served on Plaintiff’s counsel of rec-

ord.

                                                     /s/ John L. Ross
                                                     JOHN L. ROSS




                                                                                                     27
